DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Jerome Y. Kim on March 12, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
An electronic device comprising:
a two-dimensional semiconductor material layer; and 
a heterogeneous material layer disposed on top of and in contact with the two- dimensional semiconductor material layer,
, and
wherein the two-dimensional semiconductor material layer is a MoS2layer.

Claim 2 (Cancelled).

Claim 3 (Currently Amended).
The electronic device according to claim 1, wherein a thickness of a depletion layer of a PN junction between the two-dimensional semiconductor material layer and the silicon substrate is controlled by a thickness of the two-dimensional semiconductor material layer.

Claims 5-8 (Cancelled).

Claim 9 (Currently Amended).
An electronic device comprising:
a two-dimensional semiconductor material layer; and
a heterogeneous material layer disposed on top of and in plane contact with the two-dimensional semiconductor material layer,
wherein the heterogeneous material layer  layer, and 
wherein the two-dimensional semiconductor material layer is a MoS2 layer, and the heterogeneous material layer comprises GaS.

Claims 10-13 (Cancelled).

Claim 14 (Currently Amended).
The electronic device according to claim 9, wherein the electronic device is a transistor and a two-dimensional electron gas (2DEG) is formed in the transistor due to a band gap difference between the two-dimensional semiconductor material layer and the heterogeneous material layer.

Claim 15 (Currently Amended).
The electronic device according to claim 14, wherein heterogeneous material layer is adjacent to a gate electrode of the transistor.

Specification
Examiner acknowledges the amendments to specification filed on November 17, 2020. The objections to specification in the previous Office Action filed on August 21, 2020 are hereby withdrawn.

Claim Objections
Examiner acknowledges the cancellation of claim 8 authorized by Jerome Y. Kim on March 12, 2021. The claim objections in the previous Office Action filed on August 21, 2020 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 9, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including a heterogeneous material layer disposed on top of and in contact with the two-dimensional semiconductor material layer, wherein the heterogeneous material layer is a silicon substrate doped with an impurity of a type different from the two-dimensional semiconductor material layer, and wherein the two-dimensional semiconductor material layer is a MoS2 layer. Therefore, claim 1 is allowable. Accordingly, claims 3-4 are allowable as they depend upon claim 1.
Note: “in contact with” is interpreted as “in direct contact with.”

The prior art of record neither anticipates nor renders obvious all limitations of base claim 9 including a heterogeneous material layer disposed on top of and in plane contact with the two-dimensional semiconductor material layer, wherein the heterogeneous material layer has a band gap different from the two-dimensional semiconductor material layer, and wherein the two-dimensional semiconductor material layer is a MoS2 layer, and the heterogeneous material layer comprises GaS. Therefore, 
Note: “in plane contact with” is interpreted as “in direct plane contact with.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2015/0170914 A1;
US PG-Pub No.: 2013/0234214 A1;
US PG-Pub No.: 2015/0108500 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        




/XIA L CROSS/Examiner, Art Unit 2892